Citation Nr: 0211208	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  02-00 058A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for bilateral hearing loss.  

(The issue of entitlement to service connection for tinnitus 
will be the subject of a subsequent Board of Veterans' 
Appeals decision).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to June 
1945.  He had additional periods of active service from March 
1946 to March 1953 and from June 1953 to November 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO decision which 
denied service connection for bilateral hearing loss and 
tinnitus.  

A videoconference hearing was held in June 2002, before 
Michael Lyon, the Board Member signing this document.  The 
Board Member had been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.  

The Board is undertaking additional development on the issue 
of service connection for tinnitus pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  





FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue of service connection for 
bilateral hearing loss has been obtained by the RO.  

2.  There the veteran's current bilateral hearing loss began 
during active military service.  He had hearing loss 
demonstrated during service, and has hearing loss currently 
demonstrated.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2002); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2002)); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the veteran in developing the 
evidence pertinent to this issue has been met.  In this 
regard, the Board notes pertinent medical records were 
requested and are contained in the claims file.

The veteran was specifically advised of the notice and duty 
to assist provisions of the VCAA by RO correspondence dated 
in April 2001.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Board thus finds that this issue is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (codified at 38 
U.S.C.A. § 5100 et. seq. (West Supp 2002)).  This is 
especially true in view of the favorable outcome as to this 
issue.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2001).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2001).  Further, to establish service 
connection for a hearing loss disability, the veteran is not 
obliged to show that his hearing loss was present during 
active military service.  

The veteran's service records indicate that his military 
occupational specialty was that of a messenger and that his 
service awards and commendations included the Combat 
Infantryman's Badge.  

A review of his service medical records reveals that in March 
1961, the veteran was seen with complaints of a left earache, 
with accompanying sore throat and headache.  The diagnosis 
was pharyngitis.  During an April 1960 periodic examination, 
pure tone thresholds in the right ear were recorded at 15, 
10, 10, 10, 35, and 70 decibels at 500, 1000, 2000, 3000, 
4000, and 6000 hertz, respectively.  Pure tone thresholds in 
the left ear were recorded at 25, 10, 10, 10, 65, and 70 
decibels at the same frequencies.  During the July 1961 
separation examination, audiometric testing reflected pure 
tone thresholds in the right ear recorded at 20, 0, 10, and 
40, and 55 decibels at 500, 1000, 2000, 4000 and 8000 hertz, 
respectively.  Pure tone thresholds in the left ear were 
recorded at 5, 0, 25, 40 and 55 decibels at the same 
frequencies.  On whispered and spoken voice testing, 15/15 
was noted.  

VA medical records dated in December 1996, July 1997, and 
August 1997 note complaints of ear pain in the left and right 
ears.  Reported diagnoses included otitis media .  No 
complaints or diagnoses of hearing loss were noted.  

In his March 2000 statement in support of his claim, the 
veteran indicated that he damaged his ears in August 1944 
when a bomb landed on a rock above his head during active 
duty in France.  He said that his ears were damaged by the 
concussion.  

In an April 2001 private medical statement, it was noted that 
the veteran was seen with complaints of decreased hearing and 
ringing in the ears.  The veteran's reports of military noise 
exposure and a head injury during World War II were noted.  
The veteran also gave a history of middle ear infections.  
The examiner related that otoscopic examination revealed 
normal tympanic membranes and external auditory canals, 
bilaterally.  It was noted that pure tone audiometry 
indicated that the veteran had a mild to profound 
sensorineural hearing loss above 2000 hertz, bilaterally.  
Speech discrimination scores indicated excellent speech 
discrimination ability bilaterally with scores of 92 percent 
and 96 percent for the right and left ears, respectively.  
The test results did not show an indication of middle ear 
pathology or retrocochlear lesion.  

In June 2001, the veteran submitted his own account of 
reported blast injuries, which he claimed occurred during his 
periods of active service.  Several military-related 
incidents were listed in the period from December 1942 to 
November 1944, which the veteran maintained contributed to an 
injury of his eardrums.  

VA outpatient treatment records dated from August 1999 to 
June 2001 were submitted in connection with the veteran's 
claims for service connection.  Several records show that the 
veteran was seen with complaints of  chronic right ear 
infections with pain and drainage.  A September 2000 record 
reflects that the veteran had impaired hearing of 
conversational level voice and of the sound of a 64 hertz 
tuning fork.  

Private medical records dated from November 1997 to May 2001 
generally show the veteran's treatment for a variety of 
conditions.  Several records note that the veteran was seen 
for ear pain and discomfort.  An August 1999 record notes a 
history of poor hearing.  A July 2000 record notes a 
diagnosis of right otitis media with excoriated external 
canals and upper respiratory symptoms.  A January 2001 record 
notes a diagnosis of periauricular pain with apparent 
periauricular cellulitis.  

During a VA audiology assessment conducted in September 2001, 
the veteran reported a history of bilateral hearing loss for 
several years.  He indicated that he was very sensitive to 
loud noises.  On objective examination, it was noted that the 
veteran had a moderately severe to severe bilateral high 
frequency sensorineural hearing loss with normal hearing 
through 2000 hertz.  Speech discrimination was within normal 
limits, bilaterally.  Otoscopy indicated normal appearing ear 
canals and tympanic membranes.  Imminence audiometry was 
consistent with the type and degree of hearing loss.  Pure 
tone thresholds in the right ear reflected 20, 10, 20, 60, 
and 70 decibels recorded at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  Pure tone thresholds in the left ear 
were recorded at 10, 10, 15, 65, and 90 decibels at the same 
frequencies.  Speech discrimination scores were 92 on the 
right and 100 on the left.  The examiner indicated that the 
veteran had a slight communication disorder secondary to his 
high frequency hearing loss.  It was noted that the veteran 
had very good hearing through a number of speech frequencies 
and normal speech discrimination abilities.  

During the June 2002 videoconference hearing, the veteran 
testified that during his active combat service he was 
exposed to intense noise such as, artillery fire and 
explosives.  He maintained that he now suffered from noise-
induced hearing loss as a result of his active service in 
World War II.  He testified that he began to experience 
symptoms of hearing loss during active service.  

The Board notes that the veteran is competent to report noise 
exposure during service, and such exposure is consistent with 
the circumstances of his combat service.  See 38 U.S.C.A. 
§ 1154 (West 1991).  There is no dispute that he currently 
has bilateral hearing loss as defined in 38 C.F.R. § 3.385.  
However, the determinative issue in this case is whether the 
veteran's current hearing loss disability is a result of 
service.  

The negative evidence includes the lack of post-service 
clinical records documenting a diagnosis of sensorineural 
hearing loss until September 2000, almost 40 years after 
discharge from his last period of active service.  However, 
in this case, the positive evidence is more persuasive and 
includes veteran's service medical records reflecting the 
onset of high frequency defective hearing and the clinical 
documentation, after service, of a high frequency 
sensorineural hearing loss disability as defined by the 
applicable regulation.  

The veteran has a current diagnosis of bilateral 
sensorineural hearing loss, and meets the criteria for 
hearing loss under 38 C.F.R. § 3.385.  Moreover, there is no 
evidence in the present record dissociating the veteran's 
bilateral hearing loss from in-service noise exposure.  It is 
uncontroverted that hearing loss may be caused by significant 
noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  After resolving all reasonable doubt in favor of 
the veteran, and for the foregoing reasons, the Board finds 
that service connection is granted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b); 38 C.F.R. 
§§ 3.303, 3.304(d).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

